Bashara, J.
The majority adopts the statement of facts of the dissent. I hold for reversal in the full knowledge that Judge Beasley’s dissent is entirely logical and eminently sound.
However, unlike the dissent, we cannot differentiate the facts of the instant case from People v McGinnis, 402 Mich 343; 262 NW2d 669 (1978). Frankly, I respectfully question the rationale of McGinnis. Nonetheless, I feel bound to observe the command of our state’s highest court.
Reversed and remanded for a new trial.
*734D. C. Riley, J., concurs in the result reached by Judge Bashara.